DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 13 May 2022.  Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 7, 9-18, 23 and 24 are pending.
	Claims 14-18 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 7, 9-13 and 24 read on the elected invention and have been examined herein. Note that claim 13 has been rejoined with the elected invention since claim 7 from which claim 13 depends recites only 1 target nucleic acid – i.e. BAT25. Claim 13 is thereby considered to encompass any second nucleic acid (i.e. the second nucleic acid isn’t limited to one of the non-elected species).  
Note that in the reply of 03 November 2021, Applicant elected Group I and the species of BAT25 and the primer of SEQ ID NO: 19 without traverse. 
Maintained / Modified Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietmaier, W. (U.S. Patent No. 6,664,064) in view of Hur et al (Biological Procedures Online. 2015. 17:14, p. 1-12; cited in the 892 form on 08 September 2021) and Chen et al (CN102230004B, including English translation).
Dietmaier teaches methods for detecting microsatellite instability (MSI) by detecting base mutations (deletions) of a BAT25 target nucleic acid comprising: purifying / isolating target nucleic acid from a sample; mixing the target nucleic acid with a probe that hybridizes to BAT25 target nucleic acids to form a hybridization product comprising the probe hybridized to the BAT25 target nucleic acids; denaturing the hybridized product, while changing the temperature, to obtain a melting curve; and analyzing the melting curve to detect the presence of a base mutation (deletion) in the BAT25 microsatellite marker and the number of base mutations (number of deleted nucleotides; see, e.g., col. 3, line 12 to col. 4, line 39; col. 5, lines 59-67).
Dietmaier teaches that the probe hybridization reaction utilizes 2 adjacent probes, one probe having a fluorescent donor and one probe having a fluorescent acceptor (Figure 2 and Col 7, lines 28-67). For BAT25 (col. 9, lines 30-55), the fluorescent donor probe (BAT25-Donor-Hybridization probe; SEQ. ID. NO: 7 therein) consists of:
CAA AAAAAAAAAAAAAAA AAAAAAAATCA.
This probe differs from present SEQ ID NO: 19 in that it is missing a TCT at the 5’ end and an A nucleotide at the 3’ end.
Dietmaier:                      CAAAAAAAAAAAAAAAAAAAAAAAAATCA
SEQ ID NO: 19:     TCTCAAAAAAAAAAAAAAAAAAAAAAAAATCAA
Dietmaier does not exemplify a method for detecting microsatellite instability in the BAT-25 target nucleic acid using a single PNA probe that comprises SEQ ID NO: 19 or a single PNA probe having any level of sequence complementarity to SEQ ID NO: 19. 
However, Dietmaier does teach that probes comprise polynucleotides and the polynucleotide may be a peptide nucleic acid (PNA; see col. 5, lines 23-26: “hybridization probes are polynucleotides having Sequences which are completely identical with or exactly complementary to the Sequence of the target nucleic acid;” and lines 53-57: “The term “Polynucleotide” refers to not only (Desoxy)- Oligo-Ribonucleotides, but also all DNA- or RNA derivatives known in the art…as well as Peptide Nucleic Acids”).
Further, Hur et al teaches methods for detecting mutations in nucleic acids, including deletions in nucleic acids, by performing melting curve analysis using individual PNA probes dual labeled with a quencher and fluorophore (see, e.g., abstract; p. 2, p. 4 “Detection of insertion and deletion” and Figure 1). Hur (p. 5, col. 2) states that:
“PNAs have more favorable hybridization properties because of their uncharged nature and their peptide bond-linked backbone [8]. Because of these favorable characteristics, PNA probes are able to be designed shorter (9–13 bp) than DNA probes (20 bp or more) with the same Tm. These characteristics make PNA probe more acceptable to use in genetic variation detection studies because PNA probe makes a large difference in ΔTm between perfect match and partial mismatch, including even insertion and deletion.”

In view of the teachings of Hur, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically used a PNA probe to detect BAT-25 microsatellite instability in the method of Dietmaier since Hur teaches that PNA probes provide the advantage of more favorable hybridization properties and are more effective for detecting mismatches due to deletions due to a higher difference in their ΔTm between perfect match and partial mismatch hybridization complexes.
Regarding the embodiment of the claims that the probe is “represented by” SEQ ID NO: 19 or “sequences complementary thereto,” the specification does not use the terminology of “represented by” and there is no limiting definition in the specification for the phrase “sequence complementary thereto.”  As broadly recited, probes “represented by” SEQ ID NO: 19 may include any portion of SEQ ID NO: 19 (e.g., 3 or 4 nucleotides of SEQ ID NO: 19) and may be flanked by any number of additional nucleotides of any identity; or may include sequences sharing any level of identity over all or a portion of SEQ ID NO: 19. Thus, the instant claims include using the BAT25-Donor-Hybridization probe of Dietmaier. Additionally, the language of “sequence complementary thereto” encompasses probes having any level of complementarity to any portion of SEQ ID NO: 19. Such probes need not be 100% complementary to the full length sequence of SEQ ID NO: 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Dietmaier so as to have used a PNA probe that is the inverse complement of the BAT25-Donor-Hybridization probe, and thereby a probe having complementarity to nucleotides 4-32 of present SEQ ID NO: 19. One would have been motivated to have done so in order to have detected the second strand of the dsDNA of the BAT-25 target nucleic acid, thereby providing an effective method for detecting microsatellite instability, as indicated by the occurrence and number of deleted nucleotides, in the BAT-25 microsatellite repeat region. 
Regarding the alternative embodiment that the probe comprises the full length sequence of SEQ ID NO: 19, as discussed above, the probe of Dietmaier differs from present SEQ ID NO: 19 in that it is missing the 5’ nucleotides of TCT and the 3’ A nucleotide. 
However, Chen teaches methods for detecting microsatellite instability of BAT-25 by detecting the number of mononucleotide repeats of BAT-25 target nucleic acids. Chen also teaches the full length sequence of BAT-25 (SEQ ID NO 5 therein) which includes the full length sequence of present SEQ ID NO: 19 – i.e., TCTCAAAAAAAAAAAAAAAAAAAAAAAAATCAA – see alignment below.

    PNG
    media_image1.png
    103
    598
    media_image1.png
    Greyscale

Further, Hur provides extensive guidance as to how to select probes for use in the methods disclosed therein for detecting nucleotide deletions in target nucleic acids. Hur (see abstract) states:
“Thermal denaturation of probe-target hybrid is highly reproducible, and which makes probe melting point analysis reliable in the detection of mutations, polymorphisms and epigenetic differences in DNA. To improve resolution of these detections, we used dual-labeled (quencher and fluorescence), full base of peptide nucleic acid (PNA) probe for fluorescence probe based melting point analysis. Because of their uncharged nature and peptide bond-linked backbone, PNA probes have more favorable hybridization properties, which make a large difference in the melting temperature between specific hybridization and partial hybridization.”

Hur (p. 2, col 2 to p. 3, col 1) goes on to teach:
“The PNA probe designed for detection of three types of variation (SNP, deletion, and insertion) with sequence shift (causes mismatches at the end of the probe) and structural changes that result from small insertion or deletion at the center of the probe, which renders probe-binding efficiency lesser than that of perfectly matched probe (Fig. 1 and Additional file 1: Figure S2).”

Thus, Hur teaches designing PNA probes so that they have an optimum / large difference in ΔTm between perfect match and partial mismatch, particularly wherein the partial mismatch is due to a deletion in the target nucleic acid. Hur also provides guidance as to how to analyze the PNA probes to obtain such optimal PNA probes or melting temperature analysis (e.g. p. 10). 
Designing PNA probes for melting curve analysis requires only routine experimentation. The parameters and objectives involved in the selection of the PNA probes were well known in the art at the time the invention was made. Software programs were readily available which aid in the identification of conserved and variable sequences and in the selection of optimum probes specific for BAT-25.  The prior art is replete with guidance and information necessary to permit the ordinary artisan to design additional PNA probes to use in the method of Dietmaier.
Given that the prior art teaches the sequences of BAT-25 and flanking sequences, and provides extensive guidance as to how to select PNA probes to known sequences to detect mutations, including mononucleotide deletions, in target nucleic acids, it would have been obvious to one of ordinary skill in the art and well within the skill of the art at the time the invention was made to have generated a PNA probe comprising present SEQ ID NO: 19 to have facilitated the detection of microsatellite instability at BAT-25. The ordinary artisan would have had more than a reasonable expectation of success of generating the PNA probe of SEQ ID NO: 19 and equivalents thereof given the extensive guidance provided in the prior art.  
Regarding claim 8, it is unclear as to how this limitation is intended to further limit the claim since the claim does not require performing a primer extension step and does not specify a particular temperature for primer extension.
Further, Hur (p. 7, col. 2 to p. 8) teaches “the detection temperature depends on the primer annealing temperature. If probe-binding temperature is lower than that of the primer, the detection step will be added to detect fluorescence signal of lower Tm probe.” Hur (p. 10, col. 2 to p. 11) exemplifies methods of real-time PCR followed by melting curve analysis: 
“Real-time PCR and FMCA protocols started with a denaturation step of 7 min at 95 °C, followed by 32 ~ 50 cycles of 95 °C for 10 s, 55 °C for 15 s, and 74 °C for 30 s. Melting point analysis began with a denaturation step of 3 min at 95 °C, hybridization step, and followed by a stepwise temperature increase from 25, 30, or 35 °C to 85 °C at 1 °C/step with a 5 s interval between each step (Additional file 4: Figure S1).” 

As shown in Figure 1, the melting temperature for a perfect match is higher than the polymerase elongation temperature (74 °C), whereas the melting temperature of a mismatch between the probe and target nucleic acid (melted at 70 °C) is lower than the polymerase elongation temperature (74 °C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Dietmaier using PNA probes in which a perfectly matched PNA probe has a higher melting temperature than the PCR elongation temperature and the PNA probe when it contains a mismatch / deletion as compared to the target nucleic acid has a melting temperature lower than the PCR elongation temperature since Hur teaches that such PNA probes can be effectively used in real-time PCR melting curve analysis to detect deletions in target nucleic acids. 
Regarding claim 9, as discussed above Hur teaches that the PNA probes are designed so that the probes that have a mismatch / deletion with the microsatellite target nucleic acid have a lower melting temperature as compared to an expected melting temperature for a PNA probe that has a perfect match with the microsatellite target nucleic acid (see, e.g., abstract and p. 2, col 2 to p. 3, col 1).
	Regarding claim 10, Dietmaier teaches that BAT25 contains mononucleotide repeats (col. 8, lines 48-52). Chen teaches that the BAT-25 microsatellite contains 25 “A” nucleotides- i.e., 25 mononucleotide repeats (p. 4 of translation). Accordingly, modification of the method of Dietmaier as set forth above would include detecting deletion of any number of the mononucleotide repeats in BATA-25, including 2-14 of the bases / mononucleotides.
Regarding claims 11, 12 and 24, modification of the method of Dietmaier so as to use the dual-labeled PNA probes of Hur to detect BAT-25 microsatellite instability would have resulted in a method in which the PNA probes were labeled at one end with a FAM-, HEX-, or Texas Red- fluorphore / reporter and labeled at the other end with a DABCYL quencher (e.g. Figure 1 and p. 10 of Hur).Response to Remarks:
In the reply, Applicant provides a comparison of melting curve analysis using the probe of SEQ ID NO: 19 with the probes of SEQ ID NO: 18, and 20-21 of the present invention in microsatellite instable and microsatellite stable (MSS) cell line and microsatellite instable (MSI) cell line. The response states:
“As shown in Additional Figure 1(b), the PNA probe represented by SEQ ID NO: 19 shows a significant difference in Melt Peak as compared to the other PNA probes (#18, #20, #21) of the present application. Specifically, the PNA probe represented by SEQ ID NO: 19 shows a melting peak 3°C lower than MSS, indicating a significant difference from MSS. The melt peaks of the PNA probes having different sequences are 1~2°C lower, and the MSI melting curve overlaps the melting curve of MSS in a large part.”
The response further provides data showing that PNA probes consisting of the nucleotide sequence of SEQ ID NO: 19 provides improved results in melting curve analysis to detect MSI versus MSS cells when compared to a PNA probe consisting of the nucleotide sequence of Dietmaier (sequence #3 therein) as well as other PNA probes having nucleotides added or deleted from the 5’ and/or 3’ end. The response states “the PNA probe of additional sequence #3 having the same sequence as SEQ ID
NO: 7 of D1 (melting curve shown separately above), the melting peak is not clearly observed in the MSI cell line, and overlaps the peak of the MSS cell line.”
The response also states “If desired by the Examiner, such additional data of the applicant can be presented in a Declaration Under 37 CFR §1.132.”
Applicant’s arguments and the additional data presented in the reply of 13 May 2022 have been fully considered but are not persuasive.
First, the additional data provided in the response does need to be provided in declaratory form in order to be persuasive.  As stated in MPEP 716.02(g)
“The reason for requiring evidence in declaration or affidavit form is to obtain the
assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.” 
Secondly, Applicant’s arguments and the additional data presented in Figures 1 and 2 would be persuasive if provided in declaratory form only with respect to a PNA probe in which the nucleotide sequence of the probe consists of SEQ ID NO: 19 or the complement thereof. The claims have been amended to recite that the probe is “represented by” SEQ ID NO: 19. However,  the specification does not use the terminology of “represented by” and there is no art recognized definition that limits the meaning of this phrase as it relates to nucleic acid probes. As broadly recited, probes “represented by” SEQ ID NO: 19 may include any portion of SEQ ID NO: 19 (e.g., 3 or 4 nucleotides of SEQ ID NO: 19) and may be flanked by any number of additional nucleotides of any identity; or may include sequences sharing any level of sequence identity over all or a portion of SEQ ID NO: 19. Thus, PNA probes “represented by SEQ ID NO: 19” include a PNA probe with the nucleotide sequence of the BAT25-Donor-Hybridization probe of Dietmaier – i.e., a PNA probe in which the nucleotide sequence consists of nucleotides 4-32 of present SEQ ID NO: 19. Additionally, the language of “sequence complementary thereto” encompasses probes having any level of complementarity to any portion of SEQ ID NO: 19. The claims thereby include PNA probes that have a nucleotide sequence that is the complement of nucleotides 4-32 of present SEQ ID NO: 19 – i.e., include PNA probes that have the sequence that is the complement of the BAT25-Donor-Hybridization probe of Dietmaier. Applicant has argued the unexpected results obtained using a PNA probe whose sequence consists of SEQ ID NO: 19 and the improved results obtained with this probe over the BAT25-Donor-Hybridization probe of Dietmaier (and probes with sequences similar to instant SEQ ID NO: 19 but having nucleotides added or deleted from the 5’ and/or 3’ ends). However, the present claims as broadly recited encompass methods that use PNA probes that consist of the same nucleotide sequence as that of Dietmaier or the complement thereof. Accordingly, the arguments pertaining to unexpected, improved results are not commensurate in scope with the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634